Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Claim Objections
Claims 1, 4, 11, and 15 are objected to because of the following informalities:
Claim 1, line 3, change “each of which” to –each row of light emitting diodes—before “is coupled.
Claim 1, line 6, delete “one of a corresponding” before “plurality of independent”.
Claim 4, line 2, change “can be” to—is--.
Claim 4, line 4, delete “can” before “output”.
Claim 11, line 4, change “each of which” to –each row of light emitting diodes—before “is independently”.
Claim 15, line 4, delete “can” before “output”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim(s) 2 and 13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the phrase “power force of the amount of power output … or an amount of power used”. Claim 13 recites a similar phrase “power force of the amount of power output … and an amount of power used”. However, the term “power force of the power output” is not a commonly used term in the art and one of ordinary skill in the art would not be able to understand the meets and bounds of the claims based on Applicant’s disclosure. Is the Applicant referring to “power factor corrector”? Furthermore, the fact that both “power force” and “amount” are used in the same sentence, makes it unlikely that the term “power force” is referring to the “amount of power”. In addition, the use of “or” and “and” in claim 2 and the use of “and” twice in claim 13 renders the claim ambiguous.
Claim(s) 3-10 and 14-18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent from rejected claim 2 and 13.	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claim(s) 1-4 and 11-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eaton Intelligent Power Limited (US 10136501 B2; hereinafter, “Eaton”).
Regarding independent claim 1, Eaton discloses an illumination system (Abstract), comprising: 
a luminaire having an illumination source positioned in a housing and having a plurality of rows of light emitting diodes (Col. 4, Ins 24-33 and Col. 8, Ins 2-5), each of which is coupled to one of a corresponding plurality of independent electrical power pathways (Col. 9, Ins 42-45: Under ordinary operation, the system may include one or more power supplies, each of which applies a default direct current (DC) voltage (e.g., 36 volts or 48 volts) to an LED group); 
a power supply enclosure (Col. 4, Ins 58-62 and Col. 5, Ins 46-47) having a plurality (Col. 8, lines 13-15; FIG. 9; Col. 9, In 65 - Col. 10, In 2) of light emitting diode drivers (Col. 8, Ins 14-18), each of which is interconnected to a corresponding one of the one of a corresponding plurality of independent electrical power pathways (Col. 9, Ins 42-45) so that each of the plurality of light emitting diode drivers can output an amount of power to each of the plurality of rows of light emitting diodes (Col. 8, Ins 14-18) to cause each of the plurality of rows (Col. 8, Ins 2-5) of light emitting diodes to illuminate (Col. 2, Ins 28-38); and 
a microprocessor positioned in the power supply enclosure (Col. 9, Ins 21-31) and coupled to the plurality of light emitting diode drivers (FIG. 11; Col. 9, Ins 6-16) to set an amount of power that is output from each of the plurality of light emitting diode drivers (Col. 9, In 59 - Col. 10, In 7) to the corresponding one of the plurality of rows (Col. 8, Ins 2-5) of light emitting diodes (Col. 9, Ins 17-20), wherein the microprocessor (Col. 9, Ins 21-31) is configured to increase power output from any one of the plurality of light emitting diode drivers (Col. 2, lines 28-30) if power output from any other of the plurality of light emitting diode drivers decreases (Col. 9, Ins 48-50) below the amount of power (Col. 2, Ins 43-50; Col. 9, Ins 48-50) set by the microprocessor (Col. 2, lines 28-30 and Col. 9, Ins 21-31).
Regarding Claim 2, Eaton discloses the illumination system of claim 1, further comprising a set of sensors (Col. 9, Ins 48-52) coupled to the microprocessor (Col. 9, Ins 21-31) for detecting a change in voltage, current, and power force of the amount of power output (Col. 9, Ins 48-52) to the plurality of rows of light emitting diodes (Col. 8, Ins 2-3) or the amount of power used (Col. 9, Ins 48-52) by the plurality of rows of light emitting diodes (FIG. 11 and Col. 9, Ins 6-16). 
Regarding Claim 3, Eaton discloses the illumination system of claim 2, wherein the plurality of the plurality of rows of light emitting diodes (Col. 8, Ins 2-3) drivers (Col. 8, Ins 14-18) comprises a single active power force corrector (Col. 2, Ins 28-38) coupled to a plurality of isolated DC/DC circuits (Col. 9, Ins 42-45, Col. 9, In 59 - Col. 10, In 2), each of which is coupled to a corresponding one of the plurality of independent electrical power pathways (Col. 7, Ins 52-55, Col. 8, Ins 14-18, and Col. 9, Ins 42-45).
Regarding Claim 4, Eaton discloses the illumination system of claim 3, further comprising a second power supply (Col. 9, Ins 42-45) enclosure (Col. 5, Ins 46-47) having a second plurality of light emitting diode drivers (FIG. 11 and Col. 9, Ins 6-16), each of which can be interconnected to a corresponding one of the one of a corresponding plurality of independent electrical power pathways (Col. 7, Ins 52-55 and Col. 9, Ins 42-45) so that each of the plurality of light emitting diode drivers can output an amount of power (FIG. 11 and Col. 9, Ins 6-16) to each of the plurality of rows of light emitting diodes (Col. 8, Ins 2-5) to cause each of the plurality of rows of light emitting diodes (Col. 8, Ins 2-5) to illuminate (Col. 2, Ins 28-38).
Regarding independent claim 11, Eaton discloses a method of providing redundancy (Col. 2, lines 43-50: controlling drive currents delivered to the first group of LEDs and the second group of LEDs so that the light received from the lighting device will exhibit the light characteristic that is within the threshold, may include increasing the drive current delivered to the first group of LEDs and decreasing the drive current delivered to the second group of LEDs) in an illumination system (Abstract), comprising the steps of: 
providing a luminaire having an illumination source (abstract: a lighting control system includes a device controller containing control circuitry that is configured to control drive currents delivered to a plurality of light emitting diodes (LEDs) of a lighting device) with a plurality of rows of light emitting diodes (Col. 8, Ins 2-5: The LEDs 39 may be arranged in one or more rows, matrices, or other arrangements with corresponding components supported in place and/or spaced apart by supports), each of which is independently coupled to a plurality of light emitting diode drivers (Col. 8, Ins 14-18; col. 9, Ins 38-45: Driver circuitry on the circuit board may deliver current to the LEDs, and the LED array modules may include multi-wire connectors with prongs and/or receptacles for connecting to external conductors and/or signal wires, or other LED array modules) responsive to a microprocessor programmed (col. 9, Ins 21-31) to set an amount of power output by the plurality of light emitting diode drivers (col. 9, In 59 - Col. 10, In 7) to the plurality of rows of light emitting diodes (Col. 8, Ins 2-5);
determining whether the plurality of rows of light emitting diodes are operating properly (Col. 1, Ins 46-56: The controller may generate commands to compensate for one or more failed LEDs in the plurality of LEDs by receiving voltage data from a power sensor configured to measure voltage drop across one or more groups of LEDs, analyzing the voltage data to determine if voltage across a group of LEDs of the one or more groups of LEDs is less than a threshold amount, and if the voltage across the group of LEDs is less than the threshold amount, controlling drive currents delivered to the group of LEDs so that the illuminance level of light detected by an illuminance sensor will not substantially change because of the failed LED); and 
adjusting the amount of power output by the plurality of light emitting diode drivers (Col. 9, Ins 48-50) to the plurality of rows of light emitting diodes (Col. 8, Ins 2-5) to compensate for any of the plurality of rows of light emitting diodes that are not operating properly (Col. 2, Ins 43-50 and Col. 9, Ins 48-50).
Regarding Claim 12, Eaton discloses the method of claim 11, wherein the plurality of light emitting diode drivers (Col. 8, Ins 14-18; Col. 9, Ins 38-41 and Col. 9, Ins 42-45) and the microprocessor are positioned remotely from the luminaire (Col. 6, Ins 31-34; Col. 9, Ins 17-31) and coupled to the plurality of rows of light emitting diodes (Col. 8, Ins 2-5) by a corresponding plurality of independent electrical power pathways (Col. 9, Ins 42-45) extending therebetween (Col. 8, Ins 14-18).
Regarding Claim 13, Eaton discloses the method of claim 12, wherein the microprocessor is coupled to a set of sensors (Col. 9, Ins 21-31 and Col. 9, Ins 48-52) that can detect a change in voltage, current, and power force of the amount of power output (Col. 9, Ins 48-52) to the plurality of rows of light emitting diodes (The LEDs 39 may be arranged in one or more rows. matrices, or other arrangements, Col. 8, Ins 2-3) and an amount of power used (Col. 1, Ins 46-56 and Col. 9, Ins 48-52) by the plurality of rows of light emitting diodes (col. 8, Ins 2-3).
Regarding Claim 14, Eaton discloses the method of claim 13, wherein the plurality of rows of light emitting diode (Col. 8, Ins 2-3) drivers (Col. 8, Ins 14-18) comprise a single active power force corrector (Col. 2, Ins 28-38) coupled to a plurality of isolated DC/DC circuits (Col. 9, In 59 - Col. 10, In 2 and Col. 9, Ins 42-45).
Regarding Claim 15, Eaton discloses the method of claim 14, further comprising the step of providing a second plurality of light emitting diode drivers (Col. 2, Ins 28-38). each of which can be interconnected to a corresponding one of the plurality of independent electrical power pathways (Col. 9, In 59 - Col. 10, In 2; and Col. 9, Ins 42-45) so that each of the second plurality of light emitting diode drivers can output a second amount of power (Col. 9, In 59 - Col. 10, In 7) to each of the plurality of rows of light emitting diodes (Col. 8, Ins 2-5) to cause each of the plurality of rows of light emitting diodes to illuminate (Col. 1, Ins 46-56). 
Regarding Claim 16, Eaton discloses the method of claim 15, further comprising the step of switching from the first plurality of light emitting diode drivers to the second plurality of light emitting diode drivers (Col. 9, Ins 38-41) if the first plurality of light emitting diode drivers are not providing at least a predetermined amount of power to the plurality of light emitting diodes (Col. 1, Ins 46-56). 
Regarding Claim 17, Eaton discloses the method of claim 16, wherein the step of switching from the first plurality of light emitting diode drivers to the second plurality of light emitting diode drivers comprises the step of sending a command from a controller (Col. 1, Ins 46-56) in communication with the first microprocessor and the second microprocessor (Col. 6, Ins 31-34 and Col. 9, Ins 21-31). 
Regarding Claim 18, Eaton discloses the method of claim 17, wherein the step of sending the command from the controller (Col. 1, Ins 46-56) comprise the step of triggering the sending of the command (Col. 9, Ins 38-41) from a remote host that is in wireless communication with the controller (Col. 11, Ins 51-54).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 5-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eaton, in view of Ephesus Lighting Inc. (US 9736904 B2; hereinafter, Epherus’904).
Regarding Claim 5, Eaton discloses the illumination system of claim 4, further comprising where the first power supply enclosure (Col. 5, Ins 46-47 and Col. 9, Ins 42-45) is coupled to the plurality of independent electrical power pathways (Col. 8, Ins 14-18; Col. 9, Ins 42-45) and the second power supply enclosure (Col. 9, Ins 42-45 and Col. 5, Ins 46-47) is isolated (Col. 10, Ins 44-45) from the plurality of independent electrical power pathways (Col. 8, Ins 14-18; Col. 9, Ins 42-45), and, where the first power supply enclosure is isolated (Col. 9, Ins 42-45; Col. 5, Ins 46-47; Col. 10, Ins 44-45) from the plurality of independent electrical power pathways (Col. 8, Ins 14-18; Col. 9, Ins 42-45) and the second power supply (Col. 9, Ins 42-45) enclosure is coupled to the plurality of independent electrical power pathways (Col. 8, Ins 14-18; Col. 9, Ins 42-45). 
Eaton fails to explicitly disclose a switch that is moveable between a first position and a second position.
Ephesus’904 is in the field of LED illumination system (abstract) and teaches a switch that is moveable between a first position and a second position (FIG. 7 illustrates an example of such a device 700, in which a set of activators 703 such as buttons, knobs, switches, touch-screen display elements or other user selectable interface elements supported by a housing 701 and which are configured to enable a user to select a scene or define a scene, Col. 8, Ins 26-32).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Eaton with the teaching of Ephesus’904 for the purpose of providing a convenient, user-friendly device/method for a user to adjust lighting color and/or intensity (Col. 8, Ins 26-56, Ephesus’904).
Regarding Claim 6, modified Eaton discloses the illumination system of claim 5, and further discloses wherein the second power supply enclosure (Col. 9, Ins 42-45 and Col. 5, Ins 46-47) includes a second microprocessor (Col. 9, Ins 21-31) coupled to the second plurality of light emitting diode drivers (FIG. 11; Col. 9, Ins 6-16) to set the amount of power that is output from each of the second plurality of light emitting diode drivers (Col. 2, Ins 28-38) to the plurality of rows of light emitting diodes (Col. 8, Ins 2-3), wherein the second microprocessor (Col. 9, Ins 21-31) is configured to increase the amount of power output (Col. 2, Ins 43-50; Col. 9, Ins 48-50) from any one of the second plurality of light emitting diode drivers (FIG. 11; Col. 9, Ins 6-16) if the amount of power output from any other of the second plurality of light emitting diode drivers decreases (FIG. 11; Col. 9, Ins 6-16; Col. 9, Ins 48-50) below the amount of power set (Col. 2, Ins 43-50; Col. 9, Ins 48-50) by the second microprocessor (Col. 9, Ins 21-31).
Regarding Claim 7. modified Eaton discloses the illumination system of claim 6, further comprising a master enclosure (housing 25, Fig. 2) coupled to the first power supply (FIG. 2, Col. 5, Ins 53-58; Under ordinary operation, the system may include one or more power supplies, each of which applies a default direct current (DC) voltage (e.g., 36 volts or 48 volts) to an LED group, Col. 9, Ins 42-45) enclosure (As shown, the external housing of the power supply 30 also may include fins to help dissipate heat from the power supply, Col. 5, Ins 46-47, housing of power supply 30, Fig. 2), the second power supply (Under ordinary operation, the system may include one or more power supplies, each of which applies a default direct current (DC) voltage (e.g., 36 volts or 48 volts) to an LED group, Col. 9, Ins 42-45) enclosure (As shown, the external housing of the power supply 30 also may include fins to help dissipate heat from the power supply, Col. 5, Ins 46-47). 
Eaton fails to explicitly disclose a switch.
Ephesus’904 is in the field of LED illumination system (abstract) and teaches a switch (Col. 8, Ins 26-32 and FIG. 7 illustrates an example of such a device 700, in which a set of activators 703 such as buttons, knobs, switches, touch-screen display elements or other user selectable interface elements supported by a housing 701 and which are configured to enable a user to select a scene or define a scene,). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Eaton with the teaching of Ephesus’904 for the purpose of providing a convenient, user-friendly device/method for a user to adjust lighting color and/or intensity, Col. 8, Ins 26-56, Ephesus’904.
Regarding Claim 8, modified Eaton discloses the illumination system of claim 7 and further discloses wherein the master enclosure (housing 25, Fig. 2) comprises a controller (Col. 11, Ins 45-51) in communication (Col. 6, lines 28-31) with the first microprocessor (Col. 9, Ins 17-31) of the first power supply enclosure (Col. 9, Ins 42-45; Col. 5, Ins 46-47) and the second microprocessor of the second power supply enclosure (Col. 9, Ins 42-45; Col. 5, Ins 46-47). 
Regarding Claim 9, modified Eaton discloses the illumination system of claim 8 and further discloses wherein the controller (Col. 11, Ins 45-51) is programmed to send a first command (Col. 6, lines 28-31) to the first microprocessor of the first power supply enclosure (Col. 9, Ins 17-31; Col. 5, Ins 46-47) to set the amount of power output by the first plurality of power drivers (Col. 2, Ins 43-50; Col. 9, Ins 48-50) and to send a second command (Col. 9, Ins 38-41) a to set the amount of power output by the second plurality of power drivers (Col. 2, Ins 43-50; Col. 9, Ins 48-50).
Regarding Claim 10, modified Eaton discloses the illumination system of claim 8 and further discloses the controller is programmed to send the first command (Col. 9, Ins 38-41) and the second command (Col. 2, Ins 43-50; Col. 9, Ins 48-50) in response to a remote command received wirelessly from a remote host (Col. 11, Ins 51-54).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BORNA ALAEDDINI whose telephone number is (571)272-5658. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on (571)272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Borna Alaeddini/              Primary Examiner, Art Unit 2844